$2 5HY $SSOLFDWLRQIRUD:DUUDQWWR6HL]H3URSHUW\6XEMHFWWR)RUIHLWXUH




                                         81,7('67$7(6',675,&7&2857
                                                                       IRUWKH
                                                               District of Colorado
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                ,QWKH0DWWHURIWKH6HL]XUHRI
             (Briefly describe the property to be seized)
                                                                                         &DVH1R21-sw-4MEH
All cryptocurrency, fiat, and other items of value held
by BAM Trading Services, Inc. in the wallets identified
                   in Attachment A

                                                   $33/,&$7,21)25$:$55$17
                           726(,=(3523(57<68%-(&772)25)(,785(


        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHL]XUHZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWWKHIROORZLQJSURSHUW\LQWKH      Northern    'LVWULFWRI
         California           LVVXEMHFWWRIRUIHLWXUHWRWKH8QLWHG6WDWHVRI$PHULFDXQGHU      18    86&
981(a)(1)(C)                                               (describe the property)


 All cryptocurrency, fiat, and other items of value held by BAM Trading Services, Inc. derived from and traceable to items
 of value deposited and transferred to the wallets identified in Attachment A



           7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV

 The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are set forth in the attached affidavit
 which is continued on the attached sheet and made a part hereof.




           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u

                                                                                                          s/Travis Wall
                                                                                                       Applicant’s signature


                                                                                                 Travis Wall, FBI Special Agent
                                                                                                       Printed name and title



6ZRUQWREHIRUHPHDQG:              VLJQHGLQP\SUHVHQFH x submitted, attested to, and acknowledged by reliable electronic means.



'DWH 01/04/2021
                                                                                                         Judge’s signature

&LW\DQGVWDWH Denver, Colorado                                                            Michael E. Hegarty, U.S. Magistrate Judge
                                                                                                       Printed name and title
      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE WARRANTS

       I, Travis Wall, being duly sworn, depose and state the following is true to the best

of my information, knowledge, and belief:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I am a Special Agent with the Federal Bureau of Investigation (herein

known as FBI) and have been since 2004. I have been assigned to the FBI Denver

Division and have investigative responsibilities involving criminal matters particularly

related to economic, white-collar crime, and cyber violations to include investigations

involving crypto currency. I have participated in numerous fraud investigations, with

many of those investigations involving wire fraud, mail fraud, money laundering,

investment fraud, and corporate fraud.

       2.     Case agents are investigating Mark Shin (the attacker) and others known

and unknown for, among other things, wire fraud in violation of 18 U.S.C. § 1343 and

fraud in connection with computers, in violation of 18 U.S.C. § 1030.

       3.     At all times during this investigation described in this affidavit, I have been

acting in my official capacity as a Special Agent with the FBI and have collected and

reviewed documents, conducted interviews, and obtained information from various

sources as they relate to the issues of probable cause.

       4.     This affidavit supports an application for a seizure warrant all

cryptocurrency, fiat, and other items of value held by BAM Trading Services, Inc.

derived from and traceable to items of value deposited and transferred to the wallets

identified in Attachment A.




                                              1
       5.     The facts set forth in this affidavit are based upon my personal

observations and review of records, my training and experience, written reports, and

information obtained by Icon founder Min Kim and his attorney representatives. This

affidavit is intended to show that there is probable cause for the requested seizure

warrants and does not purport to set forth all my knowledge of, or investigation into, this

matter.

       6.     Based on the evidence developed, described and detailed herein, your

affiant submits that there is probable cause to believe that Mark Shin (Shin) and others

have committed criminal offenses as listed in paragraph 2 above, and that the

aforementioned assets, are subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(C) as property which constitutes or is derived from proceeds traceable to

one or more violations of 18 U.S.C. § 1343 (wire fraud) and fraud in connection with

computers, in violation of 18 U.S.C. § 1030.

                                 CRYPTOCURRENCY TERMS

       7.     Cryptocurrency (also known as digital currency) is generally defined as an

electronically sourced unit of value that can be purchased with, sold for, or used as a

substitute for fiat currency (i.e., currency created and regulated by a government).

Cryptocurrency is not issued by any government, bank, or company; it is, instead,

generated and controlled through computer software operating on a decentralized peer-

to-peer network. Cryptocurrency is not illegal in the United States.

       8.     Icon Coin (“ICX”), Bitcoin (“BTC”), Ethereum (“ETH” or “ether”), and Tether

are types of cryptocurrencies. Payments made with these cryptocurrencies are




                                             2
recorded in a public ledger that is maintained by peer-to-peer verification (i.e., a

“blockchain”) and is, thus, not maintained by a single administrator or entity.

       9.     Individuals can send and receive cryptocurrencies through peer-to-peer

digital transactions or by using a third-party broker. Such transactions can be done on

many types of computers, including laptop computers and smart phones.

       10.    Most cryptocurrencies have a “blockchain,” which is a record or distributed

public ledger of every transaction ever conducted that is distributed throughout the

decentralized network. The blockchain makes it highly difficult for someone to

retroactively alter the record for their benefit, such as claiming they still possess

currency they have already spent.

       11.    Even though the public addresses of those engaging in cryptocurrency

transactions are recorded on a public ledger, the true identities of the individuals or

entities behind the public addresses are not recorded on the public ledger. If, however,

an individual or entity is linked to a public address, it may be possible to determine what

transactions were conducted by that individual or entity.

       12.    Cryptocurrency can be stored in digital “wallets.” A wallet essentially

stores the access code that allows an individual to conduct cryptocurrency transactions

on the public ledger. To conduct transactions on the public ledger, an individual must

use a public address (or “public key”) and a private address (or “private key”). The

public address can be analogized to a traditional bank account number, while the

private key is like the password or PIN used to access that bank account.

       13.    Exchanges, such as Binance, Kracken, and Coinbase, are companies that

each offer a cryptocurrency wallet service. Some cryptocurrency exchanges maintain



                                              3
access to, and custody of, their customers’ wallets, akin to a financial institution and its

customers’ bank accounts. Other exchanges simply offer a wallet that can be used by a

customer independently of the exchange, who would not maintain custody or access to

any cryptocurrency stored on that wallet.

       14.    “Staking” is a way for individuals to effectively earn interest on

cryptocurrency. Staking requires participants within the network to “stake” or wager

their cryptocurrency by locking them away. The participants then place bets on blocks

they think can be added to the chain, using their locked cryptocurrency as a wager. If

they are correct, they will earn an amount proportional to the amount they “staked.”

This incentivizes users to participate in a particular cryptocurrency’s community, which

benefits the whole network as more stakers means the network is more secure.

Typically, staked coins must be locked up for a specified time period.

       15.    “Unstaking” is the process of removing a “stake” or hold on

cryptocurrency, such that it can once again be exchanged, transferred, or otherwise

used by the owner.

                              ICON FOUNDATION BACKGROUND

       16.    On October 15, 2020, the Denver Division of the FBI was contacted by

attorneys with Mannatt, Phelps and Phillips, representing Icon Foundation and its

owner, Min Kim. The attorneys advised the FBI that an attack had occurred on the Icon

Foundation blockchain, permitting an “attacker” to fraudulently acquire millions of dollars

in cryptocurrency.

       17.     In approximately August 2017, the Icon Foundation (IF) was established as

an entity registered in Switzerland. The Icon Foundation is a decentralized network of



                                              4
blockchain communities to facilitate the validation and exchange of various

cryptocurrencies.    It connects disparate cryptocurrencies with different blockchain

governances, as well as facilitates the use of cryptocurrency in the “real world.” Its

technology allows different blockchains to connect. The network is comprised of an online

community with users from around the world.

      18.      Within the Icon Foundation community, users are referred to as

“validators.” Validators are users who invest their own money in the network and have

decision-making power, which is referred to as the “governance” of the network. They

are responsible for voting and approving policies and procedures that are used within

the network.

      19.      As part of its product offerings, Icon Foundation created its own

cryptocurrency called Icon coin (herein known as ICX).

      Revision 9 Update

      20.      On August 13, 2020, the Icon Foundation Network released Revision 9

Update, which included a new feature called the ‘Multiple Unstaking Period’ function.

      21.      In the Icon Foundation blockchain, the unstaking period usually takes

about a week to complete. Previously, when a user unstaked a portion of his or her ICX

and then wanted to unstake more ICX before the first unstaking had completed, the

user would have to start all over. With Revision 9, a user could unstake ICX on different

dates and times simultaneously.

      22.      There was a vulnerability in the Revision 9 Update, which allowed for the

exploitation of the network by allowing the unauthorized creation or minting of unlimited

ICX. This exploitation could only be done by holders of accounts that were in the



                                             5
middle of unstaking; if such holders had been unstaking a portion but not all of the ICX

in the account, and decided to ”change votes” (select delegates) within the ICX network.

       23.    As described above, the Icon Network is structured to be a “self-

governing” decentralized autonomous organization. In other words, Icon Foundation

operates as a community with selected representatives or delegates to perform basic

governing functions, including verifying blocks in a blockchain and participating in the

governance or rules of the network community. Each ICX held by a participant allows

that participant to vote for certain community representatives or delegates. Thus, in

order to exploit the network glitch, a participant would also have to select to change the

votes or delegates associated with the ICX that was being unstaked.

       24.    To gain access to ICX in an account on the ICON blockchain, a participant

would need to download and install ICONex, a wallet system created and supported by

Icon Foundation, and must have either his private key or keystore file and password to

access the ICX in his account on ICONex. Once a participant has access to his or her

account, s/he may manage his or her account, including options to stake or unstake

ICX, and changing votes, as described above.

       25.    In this case, the attacker was unstaking approximately 25,000.00 ICX.

When the attacker discovered the vulnerability, he exploited the vulnerability by

repeatedly using the “SetDelegate” function. This allowed him to create or mint

approximately 25,000 unauthorized ICX every time he changed the vote/select delegate

function. Over an 11-hour time period, on August 22, 2020, the attacker did this over

558 times, resulting in an approximate total of 13,927,157 unauthorized ICX (estimated

$8,988,406.00 in U.S. dollars).



                                             6
       26.   When Icon Foundation personnel learned of the attack, they blocked the

attacker’s IP address; however, the attacker changed the IP address he was using for

the attack, and then continued the attack of the network.

       27.     The Icon Foundation provided the FBI eight IP addresses used by the

attacker to mint and/or transfer unauthorized ICX. The FBI used an open-source online

tool to analyze the geolocation of the eight IP addresses. Six of the eight IP addresses

resolved to the Denver, Colorado area.

       28.   During the attack, the attacker also moved the newly minted, but

unauthorized ICX to other cryptocurrency exchanges where some of the ICX was

exchanged for other cryptocurrencies. Specifically, the attacker withdrew ICX

cryptocurrencies 131 times during the attack.

       29.   The attacker also created multiple accounts on other cryptocurrency

exchanges in what appears to be an attempt to circumvent withdrawal restrictions in

place on those other cryptocurrency exchange platforms.

       30.   The Icon Foundation maintains servers located in South Korea. However,

the ICON network is decentralized and located in numerous locations, domestic and

foreign.

       Identity of the Attacker

       31.   On October 15, 2020, the Icon Foundation, through its attorneys, advised

that an internal investigation revealed that Mark Minsuk Shin and potentially his father

Joongsoo (Jason) Shin were involved in the blockchain intrusion and unauthorized

minting and transfer of ICX. In addition, Icon Foundation representatives relayed to




                                            7
investigators that an attorney representing Mark Shin had contacted the Icon

Foundation indicating Mark Shin was involved in the attack.

      32.    The Icon Foundation worked with another cryptocurrency exchange where

unauthorized ICX had been transferred. The cryptocurrency exchange froze the wallet

address associated with the unauthorized ICX transfer. As a result of the Icon

Foundation’s inquiries and request to freeze the account, the exchange received an

email from an individual named “Jason” with jsshin2002@msn.com, who is the owner of

the account that was frozen, stating that he could not access his account. This further

corroborates the involvement of an individual named Jason Shin.

      33.    Based on the IP addresses and email address, your affiant verified that

Jason Shin is Mark Shin’s father, and that they reside in Aurora, Colorado. Specifically,

as discussed above, six of the eight IP addresses related back to the Denver, Colorado

area. In addition, attorneys for Mark Shin have represented to Icon Foundation that he

was the individual involved in the above-described conducted. Finally, the email

address jsshin2002@msn.com is associated with an address in Aurora, Colorado based

on publicly available databases. In the same databases and DMV records, Mark Shin

and Jason Shin are identified as residing at this residence.

                               BLOCKCHAIN ANALYSIS

      34.    As stated above, beginning on August 22, 2020, for a time-period of

eleven hours, the attacker(s) accessed ICON servers approximately 558 times to mint

approximately 13,927,157 unauthorized ICX cryptocurrency valued at approximately

$8,988,406.00 United States dollars.




                                            8
       35.    The ICX was minted into the Icon Foundation wallet

hx76dcc464a27d74ca7798dd789d2e1da8193219b4.

       36.    From this Icon Foundation wallet, 10,135,087 in unauthorized ICX, valued

at approximately $6,541,054.00, was withdrawn from the ICX wallet and transferred to

26 wallet addresses and at least 16 other cryptocurrency exchange accounts, including

Binance US, Binance.com, Coinbase, Gemini, Kraken, VELIC, Kucoin, BitMax.io,

ODEX, HitBtc.com, and IDEX.

       37.    Based on blockchain information from the Icon Foundation wallet

mentioned above and provided to the FBI, your affiant confirmed the transferring,

purchasing, and exchange of the newly and unauthorized minted ICX through the

blockchain (i.e. the public ledger or record of all transfers) to the cryptocurrency and

numerous wallets identified with over eleven different exchanges. Specifically, the

blockchains for the cryptocurrencies revealed the date and time of the transactions

involved, the originating public addresses for each transaction, the destination public

addresses for each transaction, the amount of cryptocurrency transferred for each

transactions, and the transaction hash (an identification number uniquely associated

with that particular transaction that becomes part of the blockchain going forward).

Based on this information, each transfer and exchange was confirmed in the blockchain

of the cryptocurrencies as originating from the fraudulently minted ICX that was then

subsequently transferred to the specified wallets at centralized and decentralized

exchanges (Binance US, Binance.com, Coinbase, Gemini, Kraken, VELIC, Kucoin,

BitMax.io, ODEX, HitBtc.com, and IDEX), as well as wallets believed to be in Mark

Shin’s individual custody and control.



                                             9
                             November 17, 2020 Seizure Warrants

       38.    Based on a blockchain analysis, on November 17, 2020, seizure warrants

were obtained for over 50 wallet addresses, including wallets located with Binance.us,

identified as containing cryptocurrency that is directly traceable to the fraudulent activity

and are believed to contain proceeds of the fraud.

       39.    Binance.us is a trade name for BAM Trading Services Inc., which is a

corporation incorporated in Delaware.

       40.    Subsequent to the service of the seizure warrant for four wallets identified

as held with Binance.us, representatives of Binance.us informed your affiant that some

of the cryptocurrency identified in the Binance.us wallets had been transferred and/or

converted to other cryptocurrency, wallets, or fiat currency. Representatives of

Binance.us confirmed that they were able to trace the cryptocurrency identified in the

initial seizure warrant and originating from ICX to these additional forms of

cryptocurrency, wallets, and fiat currency. They also represented that they had frozen

all such items of value.

                                    CONCLUSION

       41.    Based on the investigation described above, probable cause exists to

believe that Mark Shin committed violations of 18 U.S.C. § 1343 (wire fraud), which

prohibits a scheme or artifice to defraud, or for obtaining money or property by means of

false or fraudulent pretenses, transmits or cause to be transmitted by means of wire

communication in interstate or foreign commerce any writings for purposes of executing

such scheme or artifice. In this case, the attacker’s knowing and intentional decision to

“change votes” and reselect delegates over 500 times in an 11 hour period to exploit the



                                             10
glitch in Icon Foundation’s network constitutes a scheme to defraud through false or

fraudulent pretenses to obtain ICX through a wire communication in foreign commerce.

       42.     In addition, there is probable cause to believe that Mark Shin committed

violations of 18 U.S.C. § 1030(a)(2)(C) and (a)(4) (fraud in connection with computers),

making it unlawful to: intentionally accesses a computer without authorization or

exceeds authorized access, and thereby obtains information from a protected computer;

and knowingly and with intent to defraud exceed authorized access to a protected

computer, and by means of such conduct furthers the intended fraud and obtains

anything of value over $5,000.00.

       43.     Title 18, United States Code, section 1030(e)(2) defines “protected

computer” as a computer which is used in or affecting interstate or foreign commerce or

communication, including a computer located outside the United States that is used in a

manner that affects interstate or foreign commerce or communication of the United

States.

       44.     Title 18, United States Code, section 1030(e)(6) defines the term “exceeds

authorized access” to access a computer with authorization and to use such access to

obtain or alter information in the computer that the person accessing is not entitled so to

obtain or alter.

       45.     As described above, there is probable cause to believe that Mark Shin

exceeded his authorized access to the Icon Foundation network and servers and

obtained information, that is ICX cryptocurrency, that he was not entitled to as a result

of his access, and that this was done with the intent to defraud and obtain items of value

over $5,000.00.



                                            11
       46.    Title 18 U.S.C. § 981(a)(1)(C) provides for the civil forfeiture of any

proceeds constituting or derived from, proceeds traceable to any violations of 18 U.S.C.

§ 1030, and any “specified unlawful activity” as defined in 18 U.S.C. § 1956(c)(7), which

includes 18 U.S.C. § 1343 as listed in 18 U.S.C. § 1961.

       47.    Title 18 U.S.C. § 981(b) provides for the seizure of any assets subject to

forfeiture pursuant to Title 18 U.S.C. § 981(a).

       48.    Pursuant to 18 U.S.C.§ 981(b)(3), a seizure warrant may be issued in any

district in which a forfeiture action against the property may be filed under 28 U.S.C.

§ 1355(b), and executed in any district in which the property is found, or transmitted to

the central authority of any foreign state for service in accordance with any treat or other

international agreement.

       49.    Accordingly, your Affiant seeks a seizure warrant for all cryptocurrency,

fiat, and other items of value held by BAM Trading Services, Inc. derived from and

traceable to items of value deposited and transferred to the wallets identified in

Attachment A.

       I, Travis Wall, a Special Agent with the Federal Bureau of Investigation, being

duly sworn according to law, hereby state that the facts stated in the foregoing affidavit

are true and correct to the best of my knowledge, information and belief.


                                          s/Travis Wall
                                          Travis Wall
                                          Special Agent FBI


Reviewed and submitted by Tonya S. Andrews, Assistant United States Attorney.
                                           4th of January 2021.
Subscribed and sworn to before me on the _____




                                             12
_____________________________________
UNITED STATES MAGISTRATE JUDGE
UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO




 13
  
                                 AttachmentA


                                                                              Form of
Custodian/
                  Location                   Wallet Address                    Crypto-
Exchange
                                                                              currency

                                   hx10d12d5726f50e4cf92c5fad090637b4035
Binance US   San Francisco, CA     16a41
                                                                            ICX

                                   hx0796fc1f8f907b710abec77ba7c75700a0cb
Binance US   San Francisco, CA     d49f
                                                                            ICX

                                   hx10e8a7289c3989eac07828a840905344d8
Binance US   San Francisco, CA     ed559b
                                                                            ICX

                                   hx0607341382dee5e039a87562dcb966e718
Binance US   San Francisco, CA     81f336
                                                                            ICX
